Exhibit 10.3

THIRD SUPPLEMENTAL INDENTURE

Dated as of August 7, 2014

to

INDENTURE

Dated as of January 20, 2000

between

UNIVERSAL HEALTH SERVICES, INC.

AND

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., AS TRUSTEE



--------------------------------------------------------------------------------

The THIRD SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
August 7, 2014, is entered into by and between UNIVERSAL HEALTH SERVICES, INC.,
a Delaware corporation (the “Company”), and THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., a national banking association (as successor in interest to J.P.
Morgan Trust Company, National Association), as trustee (herein called the
“Trustee”) for the Holders of Company’s 7.125% Senior Notes due 2016 (the
“Securities”) issued under the Indenture (as defined below). Capitalized terms
used herein but not otherwise defined herein shall have the meanings ascribed
thereto in such Indenture, unless otherwise specified.

W I T N E S S E T H

WHEREAS, the Company entered into that certain Indenture dated January 20, 2000,
as supplemented by the Supplemental Indenture dated June 20, 2006 and the Second
Supplemental Indenture dated as of November 15, 2010 (the “Second Supplemental
Indenture”) (as so supplemented, the “Indenture”); and

WHEREAS, pursuant to the Collateral Agreement referred to in the Second
Supplemental Indenture, JPMorgan Chase Bank, N.A., as collateral agent (the
“Collateral Agent”) was granted a lien on certain assets of the Company and its
subsidiaries for the equal and ratable benefit of the Secured Parties identified
therein, including the Holders; and

WHEREAS, certain of those liens are now being released, as permitted by the
Second Supplemental Indenture; and

WHEREAS, pursuant to an amended and restated collateral agreement in the form
attached hereto as Exhibit A (the “New Collateral Agreement”), the Company and
certain of its subsidiaries (collectively the “Grantors”) will grant to the
Collateral Agent, for the equal and ratable benefit of the Credit Agreement
Secured Parties (as defined in the New Collateral Agreement), the Holders and
the holders (the “New Holders”) of the Company’s Senior Secured Notes due 2019
and Senior Secured Notes due 2022 (the “New Securities”), a security interest
(collectively, “Liens”) in certain assets of the Grantors (the “Collateral”) as
security for the Borrower Credit Agreement Obligations (as defined in the New
Collateral Agreement, the “Secured Loan Obligations”), the New Securities and
the obligations of the Company under the Securities and the Indenture; and

WHEREAS, Section 8.1(a) of the Indenture provides, among other things, that the
Company and the Trustee may enter into indentures supplemental to the Indenture
without the consent of the Holders for, among other things, the purpose of
securing the Securities; and

WHEREAS, the parties hereto desire to enter into this Supplemental Indenture in
accordance with Section 8.1(a) of the Indenture; and

WHEREAS, the Company has been and is duly authorized to enter into, execute and
deliver, and hereby authorizes and directs the Trustee on behalf of the Holders
to execute and deliver, this Supplemental Indenture.

 

- 2 -



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the premises and covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Trustee agree as follows:

SECTION 1. Consent. The Company hereby consents to (x) the granting of the liens
on the Collateral for the benefit of the Trustee and the Holders, to secure the
payment of principal and interest and all other amounts due and owing pursuant
to the terms of the Securities on an equal and ratable basis as described in the
New Collateral Agreement and, (y) the execution and delivery of the New
Collateral Agreement by the Trustee.

SECTION 2. Ratification. Except as expressly supplemented by this Supplemental
Indenture, the Indenture and the Securities are in all respects ratified and
confirmed and all of the rights, remedies, terms, conditions, covenants and
agreements of the Indenture and the Securities shall remain in full force and
effect.

SECTION 3. Governance. This Supplemental Indenture is executed and shall
constitute an indenture supplemental to the Indenture and shall be construed in
connection with and as part of the Indenture. This Supplemental Indenture shall
be governed by and construed in accordance with the laws of the jurisdiction
that governs the Indenture and its construction.

SECTION 4. Counterparts. This Supplemental Indenture may be executed in any
number of counterparts, each of which shall be deemed to be an original for all
purposes, but such counterparts shall together be deemed to constitute but one
and the same instrument.

SECTION 5. Notices. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Supplemental Indenture may refer to the Indenture without making specific
reference to this Supplemental Indenture, but nevertheless all such references
shall include this Supplemental Indenture unless the context otherwise requires.

SECTION 6. Effectiveness. This Supplemental Indenture shall be deemed to have
become effective upon the date first written above.

SECTION 7. Conflict. In the event of a conflict between the terms of this
Supplemental Indenture and the Indenture, this Supplemental Indenture shall
control.

SECTION 8. Sufficiency. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recital contained herein, all of which
recitals are made solely by the Company.

[Remainder of Page Intentionally Blank, Signature Page Follows]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Supplemental Indenture to be
duly executed as of the day and year first set forth above.

 

UNIVERSAL HEALTH SERVICES, INC. By:  

/s/ Cheryl K. Ramagano

  Name:   Cheryl K. Ramagano   Title:   Vice President and Treasurer THE BANK OF
NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By:  

/s/ Lawrence Dillard

  Name:   Lawrence Dillard   Title:   Vice President

[SUPPLEMENTAL INDENTURE SIGNATURE PAGE]



--------------------------------------------------------------------------------

Exhibit A

Form of Amended and Restated Collateral Agreement